Citation Nr: 0523754	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Non-Hodgkin's 
lymphoma, including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a prostate 
disorder, including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied the above claim.  In 
December 2003, the Board remanded the present matter for 
additional development.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration.

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

Although the Board's directives were followed according to 
the previous remand, clarification and additional evidentiary 
development is required.  According to the Veterans Claims 
Assistance Act of 2000 (VCAA), VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a); 38 C.F.R. § 3.159(c),(d).

The AMC contacted the Office of the Commandant of the Marine 
Corps in a letter dated March 2004 in accordance to the 
Board's remand.  A response was received in a letter dated 
March 2004, which stated that the records the RO provided did 
not show that the veteran was in Vietnam.  Records show that 
the first Marines to land in Vietnam were members of the 
Battalion Landing Team 3/9 in March 1965.  The AMC was 
directed to submit requests for information regarding Agent 
Orange to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) and requests for information regarding the 
veteran's unit to the Marine Corps Historical Center, History 
and Museums Division.  The AMC sent letters to both USASCRUR 
and the Marine Corps Historical Center on April 16, 2004.  
The Marine Corps Historical Center replied in October 2004 
requesting more information in order to respond to the 
request.  The AMC, however, failed to respond.  In addition, 
there was no response from USASCRUR to the AMC's request for 
information.  In light of the foregoing, additional 
development is warranted to determine if the veteran was in 
Vietnam as part of his service duties.  

Accordingly, this case is REMANDED for the following actions:

1.  As noted above, the AMC sent a letter 
to USASCRUR on April 16, 2004; however, 
there was no response.  Please again 
contact USACRUR and request the 
information as discussed in the prior AMC 
letter dated April 16, 2004.  Ask that 
USASCRUR to provide a negative response 
if no information is available.

2.  The AMC sent a letter to the Marine 
Corps Historical Center on April 16, 
2004.  The Marine Corps Historical Center 
replied in October 2004 requesting more 
information in order to respond to the 
request.  Respond to the Marine Corps 
Historical Center October 2004 letter 
requesting more information, and again 
request the information as discussed in 
the prior AMC letter dated April 16, 
2004.  Ask that the Marine Corps 
Historical Center to provide a negative 
response if no information is available.

3.  Then, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all pertinent evidence 
of record, to include any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him and his 
representative a supplemental statement 
of the case and afford a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



